—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendants’ motions for summary judgment dismissing the complaint. There is an issue of fact whether the injuries of plaintiff Robert Pele prevented him from performing substantially all of the material acts that constitute his usual and customary daily activities for at least 90 of the 180 days immediately following the accident (see, Insurance Law § 5102 [d]). (Appeals from Order of Supreme Court, Erie County, Notaro, J. — Summary Judgment.) Present— Hayes, J. P., Scudder, Kehoe and Lawton, JJ.